DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromi (JP2011069858) as IDS provided.

    PNG
    media_image1.png
    290
    1101
    media_image1.png
    Greyscale

Regard to claim 1, Hiromi discloses a display device, comprising: 
a display panel; and 
a backlight configured to provide light to the display panel [On the opposite side of the first polarizing plate 116 from the liquid crystal layer 13, an unillustrated illumination device (backlight) including a light source, a light guide plate], 
wherein the display panel comprises: 
a base substrate 11A on which a plurality of thin film transistors 112 are formed; 
a color filter layer disposed on the base substrate, the color filter layer comprising 
a plurality of color filters [color material units 122r, 122g, and 122b] disposed in a matrix form and 
black matrices disposed in-between the plurality of color filters [The partition wall 121 is made of, for example, an acrylic resin containing a light shielding material such as a black pigment, and functions as a black matrix]; and 
a light collecting layer 12i/12h
configured to be disposed at an upper part or a lower part of the color filter layer 122, and 
comprising a plurality of partition walls [The partition wall 121] formed to extend toward the black matrices.  

Regard to claim 2, Hiromi discloses the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls correspond to the plurality of color filters.  

Regard to claim 3, Hiromi discloses the display device, wherein the light collecting layer further comprises a lens disposed in-between the plurality of partition walls.  

Regard to claim 4, Hiromi discloses the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer (see Figs. 19-20).  

Regard to claim 7, Hiromi discloses the display device, wherein the lens is disposed at a center of the light collecting layer (see Fig. 2 or 10).

Regard to claim 11, Hiromi discloses the display device, wherein the plurality of partition walls are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Hiromi discloses the display device, wherein the plurality of partition walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Hiromi discloses the display device, wherein the plurality of partition walls are configured to have a thickness corresponding to the black matrices.  

Regard to claim 14, Hiromi discloses the display device, wherein the plurality of partition walls are comprised of a black light shielding layer.  

2.	Claims 1-4, 6-7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuaki et al. (JP H09138393) as IDS provided.

    PNG
    media_image2.png
    312
    1145
    media_image2.png
    Greyscale

Regard to claim 1, Tetsuaki et al. disclose a display device, comprising: 
a display panel 19; and 
a backlight configured to provide light to the display panel [backlight 112 in different embodiments], 
wherein the display panel comprises: 
a base substrate 7 on which a plurality of thin film transistors are formed; 
a color filter layer 8 disposed on the base substrate, the color filter layer comprising 
a plurality of color filters disposed in a matrix form and 
black matrices 8 disposed in-between the plurality of color filters; and 
a light collecting layer [a viewing angle control optical member 32]
configured to be disposed at an upper part or a lower part of the color filter layer, and 
comprising a plurality of partition walls [piezoelectric material 2] formed to extend toward the black matrices.  

Regard to claim 2, Tetsuaki et al. disclose the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls correspond to the plurality of color filters.  

Regard to claim 3, Tetsuaki et al. disclose the display device, wherein the light collecting layer further comprises a lens disposed in-between the plurality of partition walls.  

Regard to claim 4, Tetsuaki et al. disclose the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer.  
Regard to claim 6, Tetsuaki et al. disclose the display device, wherein the lens 32a disposed at the upper end of the light collecting layer is a concave lens, and the lens disposed at the lower end of the light collecting layer is a convex lens (Fig. 2).  

Regard to claim 7, Tetsuaki et al. disclose the display device, wherein the lens is disposed at a center of the light collecting layer.  

Regard to claim 11, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are configured to have a thickness corresponding to the black matrices [Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2. Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].  

Regard to claim 14, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are comprised of a black light shielding layer[Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2. Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].  

Regard to claim 15, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls comprises a coating layer [Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2. Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].  

3.	Claims 1-4, 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (US 20120217521).

    PNG
    media_image3.png
    380
    466
    media_image3.png
    Greyscale

Regard to claim 1, Ohta discloses a display device, comprising: 
a display panel; and 
a backlight [organic EL unit 10 includes the organic luminescent layer 11 which emits predetermined light and considers as the backlight] configured to provide light to the display panel, 
wherein the display panel comprises: 
a base substrate 13 on which a plurality of thin film transistors are formed [The substrate 13 with the planarizing film is formed by forming the planarizing film for planarizing the top surface of a TFT layer (not illustrated) formed on the substrate 13 [0144]]; 
a color filter layer 21R/G/B (Fig. 2) disposed on the base substrate, the color filter layer comprising 
a plurality of color filters disposed in a matrix form and 
black matrices [second partition 26] disposed in-between the plurality of color filters [both the first partitions 25 and the second partitions 26 are made of a photo-absorptive material. For example, the first partitions 25 and the second partitions 26 can be made of carbon black [0134]]; and 
a light collecting layer 
configured to be disposed at an upper part or a lower part of the color filter layer, and 
comprising a plurality of partition walls [first partitions 25] formed to extend toward the black matrices.  
Regard to claim 2, Ohta discloses the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls correspond to the plurality of color filters.  

Regard to claim 3, Ohta discloses the display device, wherein the light collecting layer further comprises a lens 22 (Fig. 2) disposed in-between the plurality of partition walls.  

Regard to claim 4, Ohta discloses the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer.  

Regard to claim 7, Ohta discloses the display device, wherein the lens is disposed at a center of the light collecting layer.  

Regard to claim 11, Ohta discloses the display device, wherein the plurality of partition walls are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Ohta discloses the display device, wherein the plurality of partition walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Ohta discloses the display device, wherein the plurality of partition walls are configured to have a thickness corresponding to the black matrices.  

Regard to claim 14, Ohta discloses the display device, wherein the plurality of partition walls are comprised of a black light shielding layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 20120217521) or [Hiromi (JP2011069858) or Tetsuaki et al. (JP H09138393) as IDS provided] as applied to claims 1-3.

Ohta or Hiromi or Tetsuaki et al. fail to disclose the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer.  

However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer.  

It would be obvious as a matter of design choice to change “the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer”, since applicant has not disclosed that “the lens alternately disposed at an upper end and a lower end of the light collecting layer” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the lens alternately disposed at an upper end and a lower end of the light collecting layer”.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 20120217521) or [Hiromi (JP2011069858) or Tetsuaki et al. (JP H09138393) as IDS provided] as applied to claim 1 in view of Yukan (WO 2021149349).

Ohta or Hiromi or Tetsuaki et al. fail to disclose the features of claims 8-10.

    PNG
    media_image4.png
    488
    479
    media_image4.png
    Greyscale

Yukan teaches the display device, wherein
Claim 8: 
the plurality of partition walls are configured to be formed at an incline on the color filter layer 160 [the separation units 141 and 143 are formed in a wall shape that is obliquely inclined].  
Claim 9:
the plurality of partition walls comprises: a first partition wall extending to a first direction: and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other.  
Claim 10: 
the first partition wall and the second partition wall are alternately disposed.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ohta or Hiromi or Tetsuaki et al. disclosed with the features of claims 8-10 for arranged obliquely to widen the region on the light receiving surface as Yukan taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishikawa et al. (US 20020008916) disclose the shading layer 12 configured so as to form a black matrix which is applied to a liquid crystal panel and a micro lens array having a function of a color filter.

Naoki et al. (US 5508834) disclose the outer end surfaces of the respective TFT substrate 2 and CF substrate 3. The liquid crystal cell has a pixel array and said transparent cover member has a microlens array so that each pixel of said pixel array is aligned with an associated microlens element of said microlens array.

Tomoki et al. (US 20070096243) disclose a solid-state imaging device whose reflection prevention coating is even and that does not have image noise in case of adopting a spincoating method in applying a material of the reflection prevention coating onto microlenses of the solid-state imaging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871